DETAILED ACTION
This action is response to application number 16/818,331, approval of terminal disclaimer, dated on 04/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 allowed. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of approval of terminal disclaimer, dated on 04/28/2022 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
The best prior art of record, TS 23.502, Procedures for Use of NAS Transport, S2-170827, 3GPP TSG SA WG2, Meeting #119, discloses a method for forwarding a non-access stratum (NAS) message of a user equipment (UE) in a wireless communication system, the method comprising: generating a NAS transport, message including a payload type (e.g. SMS, SM signaling), routing information, a payload, and then sending the generated NAS transport message to an access and mobility management function (AMF), by a terminal (section 4.2.X.1 ; and figure 4.2.X.1-1) and determining whether to forward a payload type to a network function (NF) determined on the basis of the routing information, by the AMF, and when the AMF determines not to forward the payload type, transmitting a NAS reject message to the terminal (section 4.2.X.1; Fig. 4.2.X.1-1).
	The prior art, Velev, discloses indication information indicating that the SM message was not forwarded due to routing failure, is forwarded to a SM sublayer of a terminal (a terminal receives an SM reject message as a response to an SM request message, wherein a NAS layer of the terminal comprises a session management (SM) sublayer and a mobility management (MM) sublayer; ¶31, ¶34, ¶326, ¶329).
Prior art of record does not disclose wherein the SM message is generated in the upper sublayer of the UE and is provided to the lower sublayer of the UE, and wherein the UL NAS message comprising the SM message is sent to the AMF by the lower sublayer of the UE.
Thus, claims 1-20 are found to be novel and unobvious over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                               5/2/2022